Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant admitted that when his family first moved from New York City to Florida in August 1990, he intended to visit them regularly once or twice every month. He also stated that the family moved there because of Florida’s "warm climate” and due to New York City’s "rising violence”. It was only when his request for a leave of absence to help with the relocation was denied that he resigned from his employment in December 1990. Claimant could have stayed in New York and continued working for his employer. Under the circumstances, there was substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that *983there was no compelling reason for claimant’s relocation to Florida, that it was a matter of personal preference and that there was also no compelling reason for the leave of absence (see, Matter of Ludwig [Levine], 52 AD2d 709; Matter of Rakossy [Levine] 50 AD2d 659; Matter of Jensen [Levine] 49 AD2d 794). The Board noted that claimant had originally intended to keep his job in New York and that there was no change in his family’s situation in Florida since their relocation there without him which would compel him to make an extended visit to Florida.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.